DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on September 21, 2022. Claims 4 and 6 are canceled. Claims 1-3 and 5 are pending and will be considered for examination.

Response to Arguments
I.	Claim Rejections - 35 USC § 103
Applicant argues that references U, V, and W fail to teach the amended claims. Examiner agrees. However, U and W do teach a majority of the limitations of the amended claims. And, new reference Z teaches the balance of the claim limitations. Therefore, the 103 rejection is maintained. 














Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims 2-3 recite “the enclosure”. However, independent claim 1 upon which they depend has been amended to remove the element of “an enclosure”, and introduce instead “a first enclosure” and “a second enclosure”. Therefore, the term “the enclosure” in claims 2-3 lacks antecedent basis, and it is unclear whether “the enclosure” refers to “the first enclosure”, “the second enclosure”, the “first enclosure or the second enclosure”, or “the first enclosure and the second enclosure”. For examination purposes, the term “the enclosure” in claims 2-3 will be interpreted as “the first enclosure or the second enclosure”. 












Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.























Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over PTO-892 Reference U (“U”) in view of PTO-892 Reference W (“W”) in view of PTO-892 Reference Z (“Z”).

Claim 1: U discloses product selection packaging (page 4, elements A and C) for two or more OTC pharmaceutical products (page 4, element G - acetaminophen, and element C - loratadine, respectively) to aid a consumer in selecting an OTC pharmaceutical product to treat or alleviate the consumer's symptoms of a disease or condition (page 4, element D - I have a headache), comprising: 
(a) a first enclosure (page 4, element A) for a first OTC pharmaceutical product (page 4, element G - acetaminophen) and a second enclosure (page 4, element C) for a second OTC pharmaceutical product (page 4, element C - loratadine); and 
(b) at least four product selection indicia integrated with each of the first (page 4, elements D - I have a headache, E - caplets, F - 500 mg each, G - acetaminophen, H - help, and I - the color green) and second enclosures (page 4, element C - I have allergies, tablets, 10 mg each, loratadine, help, and the color yellow),  
wherein a fourth product selection indicia relates to a form or a flavor of the respective first or second OTC pharmaceutical product (page 4, element E - caplets teaches [form]), 
wherein at least one of the first, second, third or fourth product selection indicia is different between the first and the second OTC pharmaceutical product (page 4, element E - caplets, and element C - tablets; here, both teach [wherein a fourth product selection indicia relates to a form] and are [different] - i.e., caplets versus tablets), and 
wherein the product selection indicia (page 4, elements G, F, E on element A [first enclosure], and element I on element C [second enclosure]) are positioned along a longitudinal 2-dimensional panel on a portion of the first and  second enclosures, wherein said portion takes up less than 1/3 of a 2-dimensional surface face of the enclosure, and wherein said 1/3 portion is at the bottom of the 2-dimensional surface face (page 4, elements H, I). 
U fails to explicitly disclose 
wherein a first product selection indicia is a pictorial graphic of a portion of a human body to show a location of the symptoms to be treated or alleviated by the respective first or second OTC pharmaceutical product, 
wherein a second product selection indicia is a list of the symptoms to be treated or alleviated by the respective first or second OTC pharmaceutical product, 
wherein a third product selection indicia is an icon depicting a usage occasion of day or night of the respective first or second OTC pharmaceutical product, 
wherein the at least four product selection indicia are positioned in parallel along a longitudinal 2-dimensional panel on a portion of the first and enclosures, wherein said portion takes up less than 1/3 of a 2-dimensional surface face of the enclosure, and wherein said 1/3 portion is at the bottom of the 2-dimensional surface face. 
However, W does teach 
wherein a first product selection indicia is a pictorial graphic of a portion of a human body to show a location of the symptoms to be treated or alleviated by the respective first or second OTC pharmaceutical product (page 2, element F), 
wherein a second product selection indicia is a list of the symptoms to be treated or alleviated by the respective first or second OTC pharmaceutical product (page 2, element G - Nasal & Sinus Congestion; and Sinus Pressure), 
wherein a third product selection indicia is depicting a usage occasion of day or night of the respective first or second OTC pharmaceutical product (page 2, element B - “Non-Drowsy”), 
wherein the at least four product selection indicia are positioned in parallel along a longitudinal 2-dimensional panel on a portion of the first enclosures (page 2, elements K - color red, F - sinus area [portion of a human body], G - Nasal & Sinus Congestion [symptoms to be treated or alleviated], I - image of tablet [form]), wherein said portion takes up less than 1/3 of a 2-dimensional surface face of the enclosure, and wherein said 1/3 portion is at the bottom of the 2-dimensional surface face (page 2, element J). 
U does not explicitly disclose product selection indicia comprising a pictorial graphic of a portion of a human body to show a location of the symptoms, a list of symptoms to be treated or alleviated, or day/night usage occasion; nor does U explicitly disclose four product selection indicia in parallel. However, U does disclose a product selection indicia indicating the form of the OTC product (page 4, element E - caplets), which suggests using product selection indicia relating to OTC products in some form. In addition, U also discloses three product selection indicia positioned in parallel along a longitudinal 2-dimensional panel on a portion of the first and second enclosures (page 4, element H), which suggests arranging product selection indicia spatially on an enclosure in some form. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of W into the invention of U. One of ordinary skill in the art would have been motivated to do so because using a first product selection indicia is a pictorial graphic of a portion of a human body to show a location of the symptoms to be treated or alleviated by the respective first or second OTC pharmaceutical product, a second product selection indicia to list the symptoms to be treated or alleviated by the respective first or second OTC pharmaceutical product, a third product selection indicia depicting a usage occasion of day or night of the respective first or second OTC pharmaceutical product, and arranging the at least four product selection indicia to be positioned in parallel along a longitudinal 2-dimensional panel on a portion of the first enclosures, wherein said portion takes up less than 1/3 of a 2-dimensional surface face of the enclosure, and wherein said 1/3 portion is at the bottom of the 2-dimensional surface face provides the advantage of clearly coded product packaging which simplifies consumers’ medicine choices (Reference U, page 1 - element J). 
In addition, it would have been recognized that applying the known technique of using a first product selection indicia is a pictorial graphic of a portion of a human body to show a location of the symptoms to be treated or alleviated by the respective first or second OTC pharmaceutical product, a second product selection indicia to list the symptoms to be treated or alleviated by the respective first or second OTC pharmaceutical product, a third product selection indicia depicting a usage occasion of day or night of the respective first or second OTC pharmaceutical product, and arranging the at least four product selection indicia to be positioned in parallel along a longitudinal 2-dimensional panel on a portion of the first enclosures, wherein said portion takes up less than 1/3 of a 2-dimensional surface face of the enclosure, and wherein said 1/3 portion is at the bottom of the 2-dimensional surface face, as taught by W, to the teachings of U, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods; and simple substitution of the known elements of product selection indicia and spatial formatting of the indicia would have similarly yielded predictable results. 
And, Z does teach 
wherein a third product selection indicia is an icon depicting a usage occasion of day or night of the respective first or second OTC pharmaceutical product (page 2, element A). 
U does not explicitly disclose product selection indicia comprising an icon depicting a usage occasion of day or night. However, U does disclose a product selection indicia indicating the form of the OTC product (page 4, element E - caplets), which suggests using product selection indicia relating to OTC products in some form. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Z into the invention of U. One of ordinary skill in the art would have been motivated to do so because using a third product selection indicia of an icon depicting a usage occasion of day or night in regards to the respective first or second OTC pharmaceutical product provides the advantage of clearly coded product packaging which simplifies consumers’ medicine choices (Reference U, page 1 - element J). 
In addition, it would have been recognized that applying the known technique of using a third product selection indicia of an icon depicting a usage occasion of day or night in regards to the respective first or second OTC pharmaceutical product, as taught by Z, to the teachings of U, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods; and simple substitution of the known elements of product selection indicia would have similarly yielded predictable results. 

Claim 2: The cited prior art teaches the product selection packaging of claim 1, and U further discloses wherein the enclosure is a box or carton (page 4, element A).  

Claim 3: The cited prior art teaches the product selection packaging of claim 1, and U further discloses comprising five to six product selection indicia integrated with the enclosure (page 4, elements D - I have a headache, E - caplets, F - 500 mg each, G - acetaminophen, H - help, and I - the color green). 
Claim 5: The cited prior art teaches the product selection packaging of claim 1. 
U fails to explicitly disclose 
wherein the first, second, third and fourth product selection indicia are positioned in order from left to right on said longitudinal 2-dimensional panel.
However, W does teach 
wherein the first (page 2, element F - sinus area [portion of a human body]), second (page 2, element G - Nasal & Sinus Congestion; and Sinus Pressure [list of symptoms to be treated or alleviated]), and fourth product selection indicia (page 2, element I - image of tablet [form]) are positioned in order from left to right on said longitudinal 2-dimensional panel (page 2, elements F, G and I are positioned in order from left to right on element J [longitudinal 2-dimensional panel]).
And, Z does teach a third product selection indicia positioned on said longitudinal 2-dimensional panel (page 2, element A). 
It would have been obvious at the effective filing date to combine W and Z with U for the reasons identified above in claim 1. 
In addition, W teaches the claimed limitation wherein the first, second, third and fourth product selection indicia are positioned in order from left to right on said longitudinal 2-dimensional panel, except for the limitation of a third product selection indicia, which is taught by Z. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the third product selection indicia into a positioned order on the panel since it has been held that aesthetic design change involves only routine skill in the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684    

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684